FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52047 PREMIERE OPPORTUNITIES GROUP, INC. (Exact name of small business issuer in its charter) Nevada 11-3746201 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 264 Union Blvd, First Floor, Totowa NJ 0712 (Address of principal executive offices) (973-291-8900) (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:181,643,149 shares as ofSeptember 30, 2013 PREMIERE OPPORTUNITIES GROUP, INC. INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Premiere Opportunities Group, Inc. and Subsidiaries (f/k/a Premiere Publishing Group, Inc. and Subsidiaries) Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable Accrued compensation 0 Secured note and accrued interest payable Unsecured notes and accrued interest payable 0 Convertible notes and accrued interest, 0 Total current liabilities Commitments and contingencies Stockholders' deficit Preferred stock $.001 par value, 1,000,000 shares authorized, 200,000 issued and outstanding Common stock$0.001 par value, 200,000,000 shares authorized, 181,643,149 shares issued and outstanding Additional paid-in capital Stock subscriptions received Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 3 Premiere Opportunities Group, Inc. and Subsidiaries (f/k/a Premiere Publishing Group, Inc. and Subsidiaries) Consoloidated Statements of Operations and Discontinued Operations For the Three Month PeriodsEndedSeptember 30, 2013 and 2012 (Unaudited) For the Three Months Ended September30, Revenues $ $ Operating expenses: General and administrative Consulting services Total operating expenses 0 Income (loss) from discontinued operations 0 ) Other income (expense) Interest expense and financing costs ) Total other income from discontinued operations ) Income (loss) beforre provision for income taxes ) ) Provision for income taxes Net income (loss) from discontinued operations $ ) $ ) Net loss per common share $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements 4 Premiere Opportunities Group, Inc. and Subsidiaries (f/k/a Premiere Publishing Group, Inc. and Subsidiaries) Consolidated Statements of Cash Flows From Discontinued Operations For the Three Month PeriodsEndedSeptember 30, 2013 and 2012 (Unaudited) For the Three Months Ended September 30, Cash flows from discontinued operating activities: Net income (loss) $ ) $ ) Changes in assets and liabilities: Accounts payable Accrued interest Net cash used by discontinued operating activities ) Cash flows from financing activities: Proceeds from sale of common stock and/or debt conversion 46,700- Stock subscriptions received Total cash flows from financing activities 46,700- Net decrease in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the periods for: Interest Income taxes $ $ Supplemental schedule of non-cash investing and financing activities: The accompanying notes are an integral part of these financial statements 5 Premiere Opportunities Group, Inc. and Subsidiaries (f/k/a Premiere Publishing Group, Inc. and Subsidiaries) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September30, 2013 Note 1 – Description of Business Premiere Publishing Group, Inc. (“Premiere”) was incorporated in Nevada on March 25, 2005. The Company’s name change to Premiere Opportunities Group, Inc. was approved by the State of Nevada on June 29, 2011.Premiere and its subsidiaries (collectively, the “Company”) have limited operations. On July 19, 2012 Premiere filed an amendment with the Nevada Secretary of State to increase its authorized common stock shares to 200,000,000. Going Concern The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles, which contemplates continuation of the Company as a going concern. The Company has an accumulated deficit of $8,249,179 and a working capital deficit of $1,055,005 down from $1,862,715 reported at year. Consequently, the aforementioned items raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to repay its substantial indebtedness, acquire an operating business and raise capital through equity and debt financing or other means on desirable terms. If the Company is unable to obtain additional funds when they are required or if the funds cannot be obtained on favorable terms, management may be required to, liquidate available assets, restructure the company or cease operations. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Discontinued Operations The Company discontinued all publishing activities, its sole business activity, during 2007. the company had a net loss from discontinued operations of $-0- and $20,137 for the three months ended March 31, 2013 and 2012,primarily from the write-off of stale accounts payable(see Revenue Recognition policy below). Plan of Operations We have ceased all publishing operations, and our operations consist solely of attempting to preserve our status as a public company, seek to compromise our debt and identify a business combination with an operating company. We will use our limited resources to pay for our minimal operations and legal, accounting and professional services required to prepare and file our reports with the SEC. Our remaining resources, however, will be sufficient to sustain us as an inactive company for only the short-term. If we are unable to locate additional financing within the short-term, we will be forced to suspend all public reporting with the SEC and possibly liquidate. Our indebtedness is substantial which must be settled prior to undertaking an acquisition of an operating company. As of the date of this report, we have not settled any of our obligations and may be unable to do so. Failure to settle these obligations may also require us to suspend current filing with the SEC and force us to liquidate. 6 Note 2 – Summary of Significant Accounting Policies Interim financial statements The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the year ended December 31, 2012 included in the Company’s Form 10-K.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company’s financial position and results of operations. The operating results for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for any other interim period of any future year. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States. The preparation of our financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, revenues and expenses. These estimates are based on information that is currently available to us and on various other assumptions that we believe to be reasonable under the circumstances. Actual results could vary significantly from those estimates under different assumptions and conditions. Critical accounting policies are defined as those significant accounting policies that are most critical to an understanding of a company’s financial condition and results of operation. We consider an accounting estimate or judgment to be critical if (i) it requires assumptions to be made that were uncertain at the time the estimate was made, and (ii) changes in the estimate or different estimates that could have been selected could have a material impact on our results of operations or financial condition. Principles of Consolidation The accompanying consolidated financial statements include all of the accounts of the predecessor company Premiere Publishing Group, Inc and its wholly owned subsidiary Poker Life LLC for all periods presented and include the accounts of Sobe Life LLC from the date of formation to the date of abandonment on September 23, 2007 All significant intercompany accounts and transactions have been eliminated. Equity-Based Compensation Arrangements The Company adopted ASC Topic 718 (formerly SFAS No. 123 revised 2004), “Share-Based Payment” (“SFAS 123(R)”), on January 1, 2006, which requires the measurement and recognition of compensation expense for all share-based awards made to employees and directors, including employee stock options and shares issued. Through its employee stock purchase plan, based on estimated fair values. Prior to the adoption of SFAS 123(R), the Company accounted for stock-based compensation using the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees.” Under the intrinsic value method that was used to account for stock-based awards prior to January 1, 2006, which had been allowed under the original provision of SFAS 123, compensation expense is recorded on the date of grant if the current market price of the underlying stock exceeded the exercise price. Any compensation expense is recorded on a straight-line basis over the vesting period of the grant. The adoption of this standard had no impact to the Company’s financial position, results of the operations or cash flows as the Company’s previous stock-based compensation awards expired prior to January 1, 2006. See Note 7 for a description of the Company’s Share Based Agreement established during 2010. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and investments in money market funds. The Company considers all highly-liquid instruments with an original maturity of 90 days or less at the time of purchase to be cash equivalents. 7 Trade Accounts Receivable Trade accounts receivable are stated at outstanding balances, less an allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income. Accounts deemed to be uncollectible are charged against the allowance and subsequent recoveries, if any, are credited to the allowance. The allowance for doubtful accounts is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management’s periodic evaluation of the adequacy of the allowance is based on past experience, aging of the receivables, adverse situations that may affect a customer’s ability to pay, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires estimates that may be susceptible to significant change. Unpaid balances remaining after the stated payment terms are considered past due. Equipment Property and equipment are stated at cost. Costs of replacements and major improvements are capitalized, and maintenance and repairs are charged to operations as incurred. Depreciation expense is provided primarily by the straight-line method over the estimated useful lives of the assets, five years for computer equipment, and ten years for office furnishings. Depreciation for the three month periods ended March 31, 2013 and 2012 was $-0- and $-0- respectively. The equipment had been abandoned during 2008 , and the remaining value of $41,633 was impaired at December 31, 2008. Revenue Recognition Revenues are recognized only when realized / realizable and earned, in accordance with GAAP. Advertising revenues are recognized when the underlying advertisements are published, defined as the issuer’s on-sale date. Barter advertising revenues and the offsetting expense are recognized at the fair value of the advertising as determined by similar cash transactions.Revenues from magazine subscriptions are deferred and recognized proportionately as products are delivered to subscribers.The Company had no revenues for the three months periods ended March 31, 2013 and 2012. Advertising expenses Advertising costs are expensed when the advertising takes place. The total advertising expenses included in the consolidated statement of operations for the three months periods ended March 31, 2013 and 2012 was $-0- and $-0-. Income taxes Income taxes are accounted for under the asset and liability method as stipulated by A5C 740 "Income Taxes". Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under A5C 740, the effect on deferred tax assets and liabilities or a change in tax rate is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced to estimated amounts to be realized by the use of a valuation allowance. A valuation allowance is applied when in management's view it is more likely than not (50%) that such deferred tax will not be utilized. The Company adopted certain provisions under A5C Topic 740, which provide interpretative guidance for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Effective with the Company's adoption of these provisions, interest related to the unrecognized tax benefits is recognized in the financial statements as a component of income taxes. In the unlikely event that an uncertain tax position exists in which the Company could incur income taxes, the Company would evaluate whether there is a probability that the uncertain tax position taken would be sustained upon examination by the taxing authorities. Reserves for uncertain tax positions would be recorded if the Company determined it is probable that a position would not be sustained upon examination or if payment would have to be made to a taxing authority and the amount is reasonably estimated. As of December 31, 2012, the Company does not believe it has any uncertain tax positions that would result in the Company having a liability to the taxing authorities. The Company's tax returns are subject to examination by the federal and state tax authorities for the years ended 2009 through 2012. 8 Impairment or Disposal of Long-Lived Assets: ASC Topic 360 (formerlyFASB issued Statement No. 144), "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS 144") clarifies the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to their estimated fair value based on the best information available. Recently Issued Accounting Pronouncements There are no other new accounting pronouncements adopted or enacted during the three months periods ended March 31, 2013 that had, or are expected to have, a material impact on our financial statements. Use of Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value FASB ASC 820,Fair Value Measurements and Disclosures (“ASC 820”) establishes a framework for all fair value measurements and expands disclosures related to fair value measurement and developments. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 requires that assets and liabilities measured at fair value are classified and disclosed in one of the following three categories: Level 1—Quoted market prices for identical assets or liabilities in active markets or observable inputs; Level 2—Significant other observable inputs that can be corroborated by observable market data; and Level 3—Significant unobservable inputs that cannot be corroborated by observable market data. The carrying amounts of cash, accounts receivable, accrued compensation, accounts payable and other liabilities, accrued interest payable, and short-term portion of notes payable approximate fair value because of the short-term nature of these items. Concentration of credit risk The carrying value of short-term financial instruments, including cash, restricted cash, trade accounts receivable, accounts payable, accrued expenses and short-term debt, approximates the fair value of these instruments. These financial instruments generally expose the Company to limited credit risk and have no stated maturities or have short-term maturities and carry interest rates that approximate market. The Company maintains cash balances at financial institutions that are insured by the FDIC. At March 31, 2013 and December 31, 2012 the Company had no amounts in excess of the FDIC limit. Earnings (loss) per share In accordance with SFAS No. 128, “Earnings Per Share,” the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At December 31, 2012, there were no potential dilutive securities that are convertible into common stock.For the years ended December 31, 2012 and 2011, the Company incurred a net loss; therefore the effect of any dilutive securities would be anti-dilutive. 9 Note 3 – Capital Stock Preferred stock The Company has designated a “Class B Convertible Preferred Stock” (the “Class B Preferred”.The number of authorized shares totals 1,000,000 and the par value is $.001 per share.The Class B Preferred share holders vote together with the common stock as a single class.The holders of Class B Preferred are entitled to receive all notices relating to voting as are required to be given to the holders of the Common Stock.The holders of shares of Class B Preferred shall be entitled to 10,000 votes per share.The Class B Preferred Stock will have the rights to liquidation as all classes of the Common Stock of the company.The Class B Preferred stock holders are entitled to receive dividends at the rate of 8% per annum, and are accrued daily.The Class B Preferred Stock shall be redeemed by the Corporation for 100% of the original purchase price plus the amount of cash dividends accrued on the earlier of 6 months from the date of issuance, or the date that the Corporation received its funding from any outside source in conjunction with a merger, reverse merger or any change of control.In the event of any liquidation, dissolution or winding up of the Corporation, either voluntary or involuntary, the holders of the Class B Preferred Stock shall be entitled to receive, prior and in preference to any distribution of any assets of the Corporation to the holders of the Common Stock, the amount of $.035 per share plus any and all accrued but unpaid dividends. During the fourth quarter, 2011, a total of200,000 shares of the Series B Preferred Stock were issued to a related party for legal and accounting fees paid for the Company’s benefit in the amount of $7,500. Common Stock As ofSeptember 30, 2013 the Company has 181,643,149 shares of its $0.001 par value common stock issued and outstanding. Warrants As of June 30, 2013 the Company did not have any warrants outstanding for the purchase of shares of common stock. Note 4 – Accounts and Notes Payable Accounts Payable The Company’s consolidated accounts payable at September 30, 2013 and September 30, 2012 is $72,000. On August 28, 2artners LLC, the Company’s former landlord, was granted a judgment against the Company for unpaid rent, which amount is included in accounts payable. 10 During the six months ending June 30, 2013 and the third quarter ending September of 2013, the Company reviewed all of its outstanding liabilities to determine their enforceability and collectability in light of the applicable statute of limitations. Based upon this review, the Company concluded that by operation of law approximately $385,000 and $102,386, respectively its outstanding liabilities are no longer collectable and should be written-off. These uncollectable liabilities consisting of accounts payable. The liabilities were written off resulting in an increase to other revenue. Secured Note Payable The Company (Premiere, Poker Life and Sobe, jointly and severally) entered into a settlement agreement with R.R. Donnelly & Sons Company (“Donnelly”) on June 6, 2007. As part of the settlement, the Company issued to Donnelly a Secured Promissory Note in the principal sum of $601,048, with an interest rate of 9% per annum and a requirement for monthly payments of $43,577, and granted Donnelly a first lien security interest in all of the Company’s assets. The Company was unable to meet the monthly payments and Donnelly obtained judgment in the amount of $653,841. This note was subsequently sold to a Director of the Company.The balance of this note plus accrued interest totals $978,005 and $963,294 at March 31, 2013 and December 31, 2012 respectively.The Director and Holder of the Note has put a Moratorium on any future interest starting April 1, 2013. Unsecured Notes Payable The Company has an unsecured note payable in the principal amount of $67,057. This note was issued to a vendor on August 23, 2007. The note bears interest at the rate of 10% per annum and required monthly payments of $4,500 with final payment due on July 15, 2008. The Company has made no payments under this note and the note is in default. The balance of this note plus accrued interest totals $103,982 and $102,306 at March 31, 2013 and December 31, 2012 respectively. This Note is now part of the non collectible balances mentioned in Note 4 Accounts and Notes Payable. Convertible Notes Payable The Company’s convertible notes payable consist of two series of unsecured convertible promissory notes; (i) $250,000 in principal amount of 8% convertible notes issued in 2005 to two investors as part of the Company’s 2005 bridge note financing (the “Bridge Notes”), and (ii) $480,000 in aggregate principal amount of 6% convertible notes issued in 2006 and 2007 to sixteen investors pursuant to a private placement offering conducted by Divine Capital Markets LLC (the “Divine Notes”).The balance of the convertible notes payable plus accrued interest and the accrued derivative liability is $388,865 and $385,115 at March 31, 2013 and December 31, 2012. As of June 30, 2013 all of the Divine Notes have either been converted or deemed uncollectible in the event of their non conversion. The Bridge Notes The Company’s $250,000 Bridge Notes had an original maturity date of October, 2005. The Bridge Notes have not been repaid and are currently in default, and are included in the accompanying financial statements as current liabilities. The principal amount of each Bridge Note is convertible, at the option of the holder at anytime into shares of the Company’s common stock at the rate of $0.25 per share. The Company may at its election, pay the interest due on the Bridge Notes in shares of common stock at the rate of $0.50 per share.As of June 30, 2013 the Bridge Note for $250,000 has been deemed uncollectible as stipulated in Note 4 Accounts and Notes Payable. The Divine Notes The Company’s $480,000 Divine Notes have an original maturity date of November, 2009. The principal amount of each Divine Note is convertible, at the option of the holder into shares of the Company’s common stock. The convertible debentures accrue interest at 6% annum and are due three years after issuance. The Company paid $69,800 in fees and commissions to Divine Capital Markets LLC as debt issue costs. Debt issue costs were amortized over the term of the notes and is fully amortized at December 31, 2011. During the year ended December 31, 2012 the Divine Notes and related accrued interest totaling $810,019 were converted into 24,100,000 common stock shares and there are no Divine Notes outstanding. 11 Note 5 – Accrued Compensation The accompanying financial statements include $340,000 of accrued consulting fees as of December 31, 2012 and December 31, 2011.During the year ended December 31, 2010 $320,000 of accrued consulting fees under this contract were forgiven and included in additional paid-in capital and in the Quarter ending June 30, 2013 the $340,000 in Accrued Interest has been converted to a $150,000 Non Interest bearing Note and has been added to the Notes Payable Balance Note 6 – Share award agreement On July 8, 2010 the Company a Share Award Agreement (the “Agreement”) with the Company’s Co-Chairmen.The Agreement grants each participant the right to receive up to 7,500,000 shares of the Company’s $.001 par value common stock under the following terms: At December 31, 2012 the award period expired, the conditions were not met to award shares and the Company has no plans to renew the program. Note 7 – Income Taxes The Company uses the liability method, whereby deferred taxes and liabilities are determined based on the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial and income tax reporting purposes. During 2012 and 2011, the company incurred net losses and, therefore, has no tax liability. The net deferred tax asset generated by the loss carry-forward has been fully reserved. The cumulative net operating loss carry-forward is approximately $8,500,000 at December 31, 2012, and will expire in the years 2026 through 2032. At December 31, 2012, deferred tax assets consisted of the following: Deferred tax assets Net operating loss carryforward $ Valuation allowance ) Net deferred tax asset $ The utilization of the carryforwards is dependent upon the Company's ability to generate sufficient taxable income during the carryforward period. In addition, utilization of these carryforwards may be limited due to ownership changes as defined in the Internal Revenue Code. 12 Note 8 –Direct LED (formerly Luminx Holdings, Inc) During the year ended December 31, 2011 the Company acquired a 15% ownership of Direct LED, Inc. (formerly LuminX, Inc.) in exchange for consulting services.The Company has not assigned a value to the investment at December 31, 2011 due to the lack of marketability of the minority interest.Direct LED, Inc. filed its S-1 Registration Statement with the Securities and Exchange Commission on July 18, 2012 and went effective in January of 2013 Once Direct Led, Inc is given a trading symbol and establishes a Bid/Ask market for the common shares of Direct LED, Inc it is Premiere's intention to adjust the value of the ownership as well as distribute a portion of such shares to it shareholders of record. Direct LED is expected to file its 15c2-11 in the fourth quarter in order to establish a market for its common stock. Note 9 – Other Events On March 15, 2012 the Company signed a Letter of Intent to acquire Global Products Holdings, Inc. ("Global") in a reverse merger transaction. Global is a fully integrated design, apparel and manufacturing company based in NYC Global has closed the acquisition of 11 labels in the "sleepwear" category. Global Products Holding, Inc. has also signed definitive agreements with Triana Stores of Korea. The potential of such acquisition is still being explored at this time and the Company will continue to ascertain the feasability of such acquisition for the foreseeable future. On May 17, 2012 the Company signed an advisory agreement with Flex Fuel Technologies, Inc. to assist the company with its strategic planning, EPA testing and budget planning for the future introduction of its products into the automotive aftermarket.The Company will also assist Flex Fuel Technologies, Inc. with its other goal of becoming a public company and expects the Company to file its registration statement with the Securities and Exchange Commission. On June 11th the Company signed an advisory agreement with Hispanica Delights of America Inc., to assist the company with its strategic planning, budget planning and acquisition strategy. The Company will also assist Hispanica Delights of America Inc with its other goal of becoming a public company. Hispanica filed its S-1 Registration Statement with the Securities and Exchange Commisssion on September 9th, 2013. Item 2. Management's Discussion and Analysis or Plan of Operation The following discussion of our plan of operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this quarterly report. Forward Looking Statements Because the Company intends to take advantage of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, the Company cautions readers regarding forward looking statements found in the following discussion and elsewhere in this report and in any other statement made by, or on the behalf of the Company, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company's control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by or on behalf of the Company. The Company disclaims any obligation to update forward-looking statements. Readers are also urged to carefully review and consider the various disclosures made by the Company in this report that seek to advise interested parties of the risks and other factors that affect the Company's business. Interested parties should also review the Company's reports on Forms 10-KSB, 10-QSB, 10-Q and 8-K and other reports that are periodically filed with or furnished to the Securities and Exchange Commission. The risks affecting the Company's business include, among others: continuation as a going concern; obtaining financing and obtaining such financing on suitable terms; successful compromise or payment of the Company's substantial debt; the Company's continuing compliance with applicable laws and regulations; intellectual property challenges and claims; and success in identifying and acquiring a suitable acquisition or merger company. All forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by the Company about its business. 13 Plan of Operation We have completely discontinued any and all of our publishing operations from the past. We have no intention of starting any of the operations in the future. We have added key people to our Board of Directors with substantial experience in the areas of mergers and acquisitions and corporate planning. Mr. Pat LaVecchia's period of serving on the Board of Directors ended on December 31st, 2012 and was not renewed. Mr. Mike Rosenbaum, Mr Omar Barrientos and Mr. Chris Giordano continue to serve on the Board of Directors and will do so thru the period of time necessasry to allow the company to restructure its balance sheet and create shareholder value through its advisory business and apparel division. None of our Board Members are compensated in the form of a salary or are they re-imbursed for any expenses related to our intended Plan of Operation. There is no expectation that either now or in the future that we will pay any officer or director a salary as an “ at will” or “contracted employee”. We are in discussions with several companies who are very interested in the services our group can provide and although there are no assurances that we will close any of these transactions it is our intent to pursue this area of advisory services aggressively. In the process of launching our new business model which centers itself around the expertise of our board members and their expertise in the area of corporate and strategic planning, recapitalizations, work out and bankruptcy planning as well as merger and acquisition planning. To date and through the end of the First quarter ending March 31st,2013 we have assisted Direct LED, Inc in its corporate planning and venue to become a public company. Asof January 23rd, 2013 the Securities and Exchange Commission deemed the Registration Statement “effective” and we are now in the process of filing the 15c2-11 with FINRA in order to create a public market for the common stock of Direct LED. We are also in late stage discussions with several other companies which we could potentially have advisory contracts withsimilar in nature to our agreement with Direct LED, Inc, Flex Fuel Technologies, Inc and Hispanica Delights of America, Inc. We also have been exploring the acquisition and or joint venture withseveral companies in theapparel business in order to create shareholder value thru owning businesses or majority controlled joint ventures that can become or are already cash flow positive. We expect our overhead expenses to be limited primarily to our outside vendors such as legal and accounting as well as expenses associated with our transfer agent and our financial printing company. Our company does not have any salried employees and a di minimis amout of additional overhead as it relates to office rentals and other general and administrative expenses. Item 3. Quantitative and Qualitative Disclosures About Market Risk The Company has no market risk sensitive instruments. Item 4. Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports that we file under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure based on the definition of “disclosure controls and procedures” in Rule 13a-15(e). In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. At the end of the period covered by this Quarterly Report on Form 10-Q, we carried out an evaluation, under the supervision and with the participation of our former management, including our principal Executive Officer and our principal accounting Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our principal Executive Officer and our principal accounting Officer concluded that our disclosure controls and procedures were effective to ensure that all material information required to be disclosed in this Quarterly Report on Form 10-Q has been made known to them in a timely fashion 14 PART II - OTHER INFORMATION Item 1. Legal ProceedingsNone. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities The Secured Notes are held by the Company’s Co-Chairman Chris H Giordano. Although the Note is technically in default Mr. Giordano has not pursued any action against the Company and may not do so until a later date. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits Exhibit Exhibit No. 31.1 * Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer and Principal Financial & Accounting Officer 32.1 * Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Principal Executive Officer and Principal Financial & Accounting Officer Interactive data files pursuant to Rule 405 of Regulation S-T. * Filed herewith. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Premiere Opportunities Group, Inc. Date November 20, 2013 /s/ Omar Barrientos President Principal Executive Officer and Principal Accounting Officer 16
